Case 1:20-cv-02065-JGK Document 34 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VANESSA LEVINE

Plaintiff,
20-cv-2065 (JGK)
- against —
ORDER

 

HARVARD CLUB OF NEW YORK CITY and
FARIS SAAH,

Defendants.

 

JOHN G. KOELTL, District Judge:

For the reasons stated at the oral argument on September
30, 2020, the plaintiff’s motion for remand is granted. The
plaintiff's request for attorney’s fees has been withdrawn and
otherwise is denied. The Clerk is directed to close Docket
Number 25, to remand this action to the New York State Supreme
Court, New York County, and to close this case in this Court.

SO ORDERED.

Dated: New York, New York
September 30, 2020

 

é a“
2 Z 4 >

“ John G. Koeltl

\

“United States District Judge

 

 

 
